DETAILED ACTION
	Applicant’s amendments to the claims, filed 11/5/2021, were received. Claims 1, 6, and 9 were amended. Claim 11 was cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kelvin Liu on 12/9/2021.
The application has been amended as follows: 

Claim 8 (Amended): The method for producing a vapor deposition mask of claim 1, further comprising step (D) of, before the step (B), processing the magnetic metal layer such that the magnetic metal layer includes a mask portion including a solid portion 
Claim Rejections 
The claim rejections on claims 6, 10, and 11 under 35 U.S.C. 112(b) are withdrawn since claims 6 and 9 were amended, and claim 11 was incorporated into independent claim 1 with the amendment that was suggested in the previous Office action. The claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103 are withdrawn since independent claim 1 was amended.


Reasons for Allowance
Claims 1-10 are allowed. The invention of independent claim 1 is drawn to a method for producing a vapor deposition mask including a resin layer, a magnetic metal layer located so as to overlap the resin layer, and a frame supporting the magnetic metal layer. The cited prior art of record, whether alone or in combination, fails to teach or fairly suggest, in the context of independent claim 1, wherein the method further comprises, before the step (C): step (F) of providing the resin layer formed of a resin material; and step (G) of forming a metal film as being fixed to a part of the provided resin layer; wherein in the step (C), the metal film is welded to the magnetic metal layer to join the resin layer to the magnetic metal layer via the metal film; wherein the metal film has a first surface and a second surface opposite to the first surface; the first surface is in direct contact with the resin layer; and the second surface is in direct contact with the magnetic metal layer.
Support for the allowable subject matter can be found in Fig. 3 of Applicant’s Drawings and the description thereof (Spec., para 0073-0074). See Notice of Allowance, mailed on 10/28/2020, for parent application 16/087,111.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717